Citation Nr: 1645673	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  15-16 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1981 to July 1985, January 1991 to March 1991, and in September 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  In February 2016, the Board remanded this matter for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With regard to the Veteran's claim for service connection for an acquired psychiatric disability other than PTSD, the Board's February 2016 remand instructed that the RO obtain VA medical opinion regarding whether the Veteran's psychiatric disabilities other than PTSD are related to service or related (to include by way of aggravation) to his service-connected rhinitis or sleep apnea.  The Board's remand specifically instructed that the VA medical opinions should be supported by a clear rationale.

In June 2016, the RO obtained VA medical opinion regarding the etiology of the Veteran's psychiatric disabilities other than PTSD.  The June 2016 VA opinion provider opined that the Veteran's psychiatric disabilities other than PTSD are less likely than not causally related to service or causally related, to include by way of aggravation, to the Veteran's service-connected rhinitis or [non-service-connected] sleep apnea.  The VA opinion provider explained that the DSM-5 (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (5th Ed. 2013)) and current research do not show a correlation between rhinitis or sleep apnea and mental health conditions.  

The VA opinion provider also noted that the Veteran was experiencing substance abuse disorders and a substance-induced mood disorder could be ruled out.  The VA opinion provider did not explain the significance of this last statement, and did not provide a rationale for the opinion that the Veteran's psychiatric disorders are not related to service.  In addition, as to a correlation between rhinitis, sleep apnea and mental health conditions, the June 2016 VA opinion provider did not have the benefit of the November 2005 article, Association of Psychiatric Disorders and Sleep Apnea in a Large Cohort, submitted by the Veteran in August 2016.  As the June 2016 VA opinion provider failed to comply with the February 2016 remand directives, and additional relevant evidence has been added to the claims file, remand is appropriate in order to obtain further medical opinion.  See Stegall v. West, 11 Vet. App. 268 (1998) (finding that a Board remand confers on the Veteran, as a matter of law, the right to compliance with the remand orders).

With regard to the Veteran's claim for service connection for sleep apnea, the Veteran underwent VA examination in April 2015, and further VA opinion was obtained in April 2016 and May 2016, in accordance with the Board's February 2016 remand directives.  

The April 2015 VA examiner diagnosed the Veteran with obstructive sleep apnea with a 1994 diagnosis date per the Veteran's report.  The VA examiner opined that the Veteran's sleep apnea is less likely than not incurred in or caused by service.  The VA examiner explained that the Veteran's sleep apnea is not linked to any exposure event or sleep disturbances documented during service.  As the VA examiner did not express an opinion as to whether the Veteran's sleep apnea is etiologically related to his service-connected rhinitis, to include by way of aggravation, the matter was remanded for further medical opinion.  

In accordance with the remand directives, the RO obtained further VA medical opinion in April 2016.  The April 2016 VA opinion provider opined that the Veteran's service-connected rhinitis less likely than not caused the Veteran's sleep apnea but at least as likely as not aggravated his sleep apnea.  The VA opinion provider explained that 2012 VA treatment records showed significant nasal congestion despite two rhinoplasties, and that the 2015 CPAP records showed that the Veteran was provided a nasal CPAP apparatus which would require breathing through his nose.  The VA opinion provider explained that the ongoing nasal congestion issues from his rhinitis would likely cause difficulty breathing with the CPAP at night which would aggravate his sleep apnea.

In May 2016, after review of additional VA treatment records, the April 2016 VA opinion provider revised his opinion.  The VA opinion provider opined that the Veteran's sleep apnea is less likely than not aggravated by his service-connected rhinitis.  The VA opinion provider explained that the Veteran has used a nasal CPAP since 2012 and that he reported that it was working well in December 2015.  The VA opinion provider further explained that one must be able to breathe fully through both nostrils while asleep in order to effectively use a nasal CPAP.  As the Veteran was successfully using a nasal CPAP, rather than a full facial CPAP apparatus, the VA opinion provider opined that his service-connected rhinitis is less likely than not aggravating his sleep apnea.  However, after the VA medical opinion was issued, the Veteran submitted additional evidence regarding secondary service connection, including a 2008 article, "Sleep and Allergic Rhinitis," suggesting a link between rhinitis and sleep apnea.  Remand is appropriate to allow the VA opinion provider to address this evidence.

In addition, evidence submitted by the Veteran in August 2016 provides additional support for direct service connection for sleep apnea.  The Veteran's ex-wife submitted a statement indicating that the Veteran's sleeping habits changed during service.  She explained that when he would come home on leave during service, he would snore very loudly at night and gasp for air, in addition to problems from what appeared to be clogged sinuses.  One of the Veteran's sisters reported that, when the Veteran was home on leave from service, he would have periods where he would stop breathing during naps and that he snored very loudly at night.  Another sister reported that the Veteran told her during service that his bunkmates complained about his loud snoring.  She also reported that the Veteran snored very loudly and stopped breathing during his sleep when he was on leave during service.  All of these individuals reported that the Veteran did not have sleeping problems before service.  Because the April 2015 VA examiner did not have the benefit of this lay evidence, remand is appropriate in order to obtain further medical opinion that specifically considers the lay evidence regarding the Veteran's snoring and other symptoms during and after service.

While this matter is on remand, the RO should obtain all outstanding VA treatment records, to include those dated from December 2015 to the present.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file outstanding VA treatment records, including records from December 2015 to the present.

2.  After associating all outstanding records with the Veteran's claims file, obtain an addendum opinion from the June 2016 VA opinion provider that a) lists each psychiatric disability other than PTSD diagnosed since October 2012; b) with regard to each diagnosed disability other than PTSD, provide an opinion as to whether it incurred in is otherwise related to service, or c) is as likely as not proximately due to, the result of, or aggravated by the Veteran's service-connected rhinitis and/or the non-service-connected sleep apnea.  If the June 2016 VA opinion provider is not available, obtain the requested opinion from an appropriate medical professional.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion. 

The examiner should review the claims file and respond to the following: 

* List each psychiatric disability other than PTSD diagnosed since October 2012. 

* As to each listed disability, is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's current psychiatric disability other than PTSD had its onset in service or is otherwise related to service?

* As to each listed disability, is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's current psychiatric disability other than PTSD was caused by or aggravated by sleep apnea?

* As to each listed disability, is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's current psychiatric disability other than PTSD was caused by or aggravated by rhinitis?

If it is not possible to provide the requested opinions without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determinations are beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinions.

The opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The opinion provider should specifically consider the evidence submitted by the Veteran in August 2016, including the statements from the Veteran's sisters regarding his changes during service, and the November 2005 article, Association of Psychiatric Disorders and Sleep Apnea in a Large Cohort.

3.  After associating all outstanding records with the Veteran's claims file, obtain an addendum opinion from the April 2016 and May 2016 VA opinion provider to determine whether any current sleep apnea began in service or is otherwise related to service or is related to the Veteran's service-connected rhinitis.  If the April 2016 and May 2016 VA opinion provider is not available, obtain the requested opinion from an appropriate medical professional.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion. 

The examiner should review the claims file and respond to the following: 

* Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's sleep apnea had its onset in service or is otherwise related to service?

* Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's sleep apnea was caused by or aggravated by his service-connected rhinitis?

If it is not possible to provide the requested opinions without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determinations are beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinions.

The opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The opinion provider should specifically consider the evidence submitted by the Veteran in August 2016, including the Veteran and his family's lay statements regarding snoring and other symptoms during service, and the 2008 article, "Sleep and Allergic Rhinitis."  He or she must also address the comments made in the most recent VA examinations which seemed to indicate a connection between Rhinitis and Sleep apnea, and then indicated that there was no connection.  

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
	MARJORIE A. AUER	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


